EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexa Hunter on 5/14/2021.
The application has been amended as follows: 
Amend Claim 32 as follows:
32. (Currently Amended) A porous polymeric material that contains a thermoplastic composition, the thermoplastic composition including
a continuous phase including a matrix polymer having a glass transition temperature of about 0°C or more, 
a first inclusion additive and second inclusion additive dispersed in the continuous phase in the form of discrete first domains and discrete second domains, respectively, 
a third inclusion additive that is dispersed within the continuous phase in the form of discrete third domains, and 
an interphase modifier having a viscosity of about 0.7 to about 200 centistokes at 40°C; 
wherein the first inclusion additive is polymeric and is present in the thermoplastic composition in an amount of from about 1 wt.% to about 20 wt.% based on the weight of the thermoplastic composition, and 

wherein a plurality of micropores are formed at and/or around the first domains that have an average cross-sectional dimension of from about 1 to about 30 micrometers, 
wherein a plurality of nanopores comprises a plurality of first nanopores formed at and/or around the second domains, wherein the plurality of first nanopores have an average cross-sectional dimension of from about 50 to about 500 nanometers, and 
wherein the plurality of micropores and the plurality of nanopores form a porous network, wherein the total pore volume of the polymeric material is from about 15% to about 80% per cm3 and wherein the plurality of nanopores constitutes from about 40 vol.% to about 99 vol.% of the total pore volume, 
wherein the polymeric material is a drawn polymeric material that has a density of about 0.8 g/cm3 or less.
Cancel Claim 46.
In Claim 47, replace the phrase “The porous polymeric material of claim 46” with “The porous polymeric material of claim 32”.
In Claim 48, replace the phrase “The porous polymeric material of claim 46” with “The porous polymeric material of claim 32”.
In Claim 49, replace the phrase “The porous polymeric material of claim 46” with “The porous polymeric material of claim 32”.
In Claim 50, replace the phrase “The porous polymeric material of claim 46” with “The porous polymeric material of claim 32”.
Rejoin Claims 55-58.
In Claim 55, replace the phrase “A method for forming the porous polymeric material of claim 32” with “A method of forming the porous polymeric material of claim 32”. 
In Claim 56, replace the phrase “wherein the composition” with “wherein the thermoplastic composition”. 
In Claim 57, replace the phrase “wherein the composition” with “wherein the thermoplastic composition”. 
In Claim 58, replace the phrase “wherein the composition” with “wherein the thermoplastic composition”. 
Reasons for Allowance
Claims 32-45 and 47-61 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Kondo (JP2008-144039A) and Kaufman (US 2010/0068484 A1).
Specifically, the claims as amended require micropores having an average cross-sectional dimension of from about 1 to about 30 micrometers and nanopores, whereby the plurality of nanopores constitutes from about 40 vol% to 99 vol% of the total pore volume. Although Kondo describes porous networks with both micropores and nanopores, Kondo fails to describe the required volume percentage of nanopores. Rather, Kondo describes relative high volume ratios of macropores (P) (see for instance the 75 vol% or 85 vol% of macropores within ¶ 70-76). Moreover, Kondo Kondo is not seen to fairly suggest the relatively high content of nanopores claimed and is not seen to provide sufficient motivation to procure such levels. 
Kaufman describes breathable films derived from stretching a polymer matrix with first and second filler particles having different sizes (Abstract). However, Kaufman teaches the first filler particles (corresponding with the first inclusion additive of the claims) is present from about 25-75 wt% (Abstract; ¶ 26). Accordingly, Kaufman is not seen to fairly suggest using 1-20 wt% of first inclusion additive. Moreover, Kaufman is not seen to describe the required 40-99 vol% of nanopores with respect to the total pore volume. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. Shin (US 2011/0046254 A1) and Kasume (US 2004/0028925 A1) are cited as describing drawn porous polymeric films comprising a plurality of different sized inclusion additives. Neither reference obviates the creation of the particular porous network of the claims, which require micropores having an average cross-sectional dimension of from about 1 to about 30 micrometers and nanopores, whereby the plurality of nanopores constitutes from about 40 vol% to 99 vol% of the total pore volume.
Claim 32 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 55-58, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/24/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764